This is an appeal by Jervis B. Webb Company, employer, and Standard Accident Insurance Company, its *1034insurance carrier, from an award in favor of claimant. On August 10, 1946, while claimant was employed by Webb as a millwright he sustained disabling injuries arising out of and in the course of his employment. He was awarded compensation which was paid by the insurance carrier up to December, 1948. Claimant then went to work for the Chicago Tram Rail Corp., whose insurance carrier was Fidelity and Casualty Insurance Co., at the same type of work and on the 16th day of December, 1948, while engaged in the regular course of his employment he became dizzy, fell and a steel rail struck him on the foot and hand. As a result of the accident of August 10, 1946, claimant sustained com-minuted fractures of the upper half of the right femur as well as another fracture. He also suffered from headaches, dizziness, loss of hearing, blurring vision and pain in the right shoulder. The evidence discloses that subsequently to the accident of August 10, 1946, the claimant suffered from headaches and dizziness. The Workmen’s Compensation Board decided that the accident of December 16, 1948, was consequential to the accident which occurred on August 10, 1946. That is the only issue involved in this appeal. The evidence sustains the determination of the board. Appellants urge that there is no evidence to sustain the finding of the board that the accident occurring on December 16, 1948, was consequential to the accident which occurred on August 10, 1946. The medical proof establishes that claimant suffered from post-concussion syndrome with a superimposed traumatic psychoneurosis of the conversion hysteria variety which are causally related to the accident of August 10, 1946. Award unanimously affirmed, with costs to respondent Fidelity and Casualty Insurance Co. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, .JJ.